COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00271-CV


IN THE INTEREST OF N.V., A.V.,
AND S.V., CHILDREN




                                      ----------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 323-103780-16



                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellant T.F. (Mother) appeals the trial court’s judgment terminating her

parental rights to children N.V., A.V., and S.V. After a bench trial, the trial court

found:

             Mother “knowingly placed or knowingly allowed the children to

      1
          See Tex. R. App. P. 47.4.
             remain in conditions or surroundings which endangere[d] the[ir]
             physical or emotional well-being”;

          Mother “engaged in conduct or knowingly placed the children with
           persons who engaged in conduct which endanger[ed] the physical or
           emotional well-being of the children”; and

          “[T]ermination of the parent-child relationship between [Mother] and
           the children” was “in the children’s best interest.”

See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (2) (West Supp. 2017).

      Mother’s court-appointed appellate counsel has filed an Anders brief

stating that after thoroughly reviewing the record, he believes that any appeal by

Mother would be frivolous. See Anders v. California, 386 U.S. 738, 744–45,

87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex.

App.—Fort Worth 2003, no pet.) (holding that Anders procedures apply in

parental termination cases). Mother’s appointed appellate counsel’s brief meets

the requirements of Anders by presenting a professional evaluation of the record

and demonstrating why there are no arguable grounds of error to be advanced

on appeal. See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet.

denied). Although given the opportunity, Mother did not file a response to the

Anders brief.    The Texas Department of Family and Protective Services,

Appellee, also filed no responsive brief.

      As the reviewing appellate court, we must conduct an independent

evaluation of the record to decide whether counsel correctly determined that

Mother’s appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991); In re K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009,


                                            2
no pet.). Having carefully reviewed the record and the Anders brief, we agree

with Mother’s appellate counsel that her appeal is frivolous and without merit.

See K.R.C., 346 S.W.3d at 619. We find nothing in the record that arguably

might support the appeal. See D.D., 279 S.W.3d at 850. Accordingly, we affirm

the trial court’s judgment.

      Counsel’s motion to withdraw from representing Mother includes a request

for a brief extension to permit Mother “an opportunity to request the record on

appeal, and file a response and brief in this cause.” We afforded Mother that

opportunity in our October 3, 2017 letter, giving her fourteen days to notify this

court of her wish to examine the record and to file a pro se response to the

Anders brief. Further, counsel’s motion to withdraw from representing Mother

does not show cause for the withdrawal other than his conclusion that the appeal

is frivolous. We therefore deny the motion. See In re P.M., 520 S.W.3d 24,

27 (Tex. 2016); In re C.J., 501 S.W.3d 254, 255 (Tex. App.—Fort Worth 2016,

pets. denied).2


                                                  PER CURIAM

PANEL: PITTMAN, WALKER, and MEIER, JJ.

DELIVERED: December 7, 2017


      2
       The Supreme Court of Texas has held that in cases such as this,
“appointed counsel’s obligations can be satisfied by filing a petition for review
that satisfies the standards for an Anders brief.” P.M., 520 S.W.3d at 27–28.



                                        3